DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Claims 1-13 (Group I) are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/9/2021.
Applicant notes that the amendment now includes claims 14-20.  The Examiner disagrees and notes the amendment includes the same limitations as claim 11, which were already included in previous claim 13.  The additional of the limitations of claim 11  only add additional components claimed in independent claim 11, but not in any of claims 14-20.  Therefore, since Applicant elected Group I, this election only includes claims 1-13.  The Examiner has clearly indicated the search burden in the restriction requirement.  Applicant simply states how the claims in Groups I and II have the same particulars but offers no indication why the Examiner separate classifications do not provide a serious search burden.
Applicant also states that if the claims in Group I are determined to be allowable, that rejoinder should be considered.  This was request was addressed on Page 4 of the restriction requirement and the Examiner has indicated that upon allowance of 
This restriction requirement is made FINAL.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Referring to independent claims 1, 11 and 13, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “logs” in the claims is used by the claim to mean “log-in,” while the accepted meaning is “collecting information.” The term is indefinite because the specification does not clearly redefine the term.

Dependent claims 2-10 are also rejected based on their dependency to independent claim 1.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 11-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nijim et al. (U.S. Patent No. 10,136,188).
	Referring to claim 1, Nijim discloses acquiring bullet screen information (see Column 8, Lines 21-56 for acquiring program guide data regarding the user using a tablet device as opposed to acquiring program guide data regarding the user using a set top box) and tag information of an account of a user watching a target multimedia content (see Column 8, Lines 21-56 for receiving information regarding devices on a user account and an indication of the device the user is currently using), the bullet screen information including a bullet screen content (program guide data), and the tag information being configured to identify a type of the account (indication of the user of a table device, the account being a device type account).
	Nijim also discloses determining, based on a matching result between the tag information and the bullet screen information, whether to display the bullet screen content in the bullet screen information while displaying the target multimedia content (see Column 8, Line 57 through Column 9, Line 5 for displaying additional information to a user based on the user’s preferences discussed above).

	Referring to claim 11, see the rejection of claim 1 and further note the set-top box 105 in Figure 1 for the components recited in claim 11.

	Referring to claim 12, see the rejection of claim 11.

	Referring to claim 13, see the rejection of claim 1 and further notes the server 580 in Figure 5.


Allowable Subject Matter
Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Feyarets (U.S. Patent Application Publication 2007/0294249) discloses filtering EPG data based on a user’s profile.
Poslinski et al. (U.S. Patent Application Publication 2006/0048184) discloses filtering EPG data based on a user that is logged into the system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON P SALCE whose telephone number is (571)272-7301.  The examiner can normally be reached on 5:30am-10:00pm M-F (Flex Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/Jason Salce/Senior Examiner, Art Unit 2421                                                                                                                                                                                                        
Jason P Salce
Senior Examiner
Art Unit 2421


May 12, 2021